Opinion issued February 10, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00865-CV
                            ———————————
                       HARRY W. STURGES, Appellant
                                           V.
                   SUNTRUST MORTGAGE, INC., Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Case No. CV-0071918


                          MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. No opinion has issued.

Further, although appellant failed to include a certificate of conference in his

motion, more than 10 days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2